UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4017


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARLIN ANDREW MARRS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.  Thomas E. Johnston,
District Judge. (1:03-cr-00289-1)


Submitted:   October 29, 2010             Decided:   January 26, 2011


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marlin     Andrew     Marrs       appeals       the    district     court’s

judgment finding he violated a condition of supervised release,

revoking supervised release and sentencing him to twenty-three

months’    imprisonment.              Marrs        claims      the     evidence       was

insufficient to support a finding that he violated a condition

of supervised release.          He also claims the sentence was plainly

unreasonable.       Finding no error, we affirm.

            This      court     reviews       a     district       court’s     judgment

revoking supervised release and imposing a term of imprisonment

for abuse of discretion.          United States v. Copley, 978 F.2d 829,

831 (4th Cir. 1992).          To revoke supervised release, a district

court need only find a violation of a condition of supervised

release    by   a    preponderance      of        the   evidence.        18    U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2010); Id.                     This burden “simply

requires the trier of fact to believe that the existence of a

fact is more probable than its nonexistence.”                        United States v.

Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal quotation

marks omitted).        A defendant challenging the sufficiency of the

evidence faces a heavy burden.                    United States v. Beidler, 110
F.3d 1064, 1067 (4th Cir. 1997).                    In determining whether the

evidence   in   the    record    is   substantial,          this     court    views   the

evidence in the light most favorable to the government.                          United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

                                          2
This    court       will     not     second       guess      the     district       court’s

credibility determination.                 United States v. Lomax, 293 F.3d
701, 706 (4th Cir. 2002).

             We    conclude        there    is    more     than     ample    evidence     to

support the factual finding that Marrs violated a condition of

supervised        release.         “[W]e    will     not     confine      the   [court’s]

discretion to the evidence the adversaries wish it to consider.”

See United States v. Choate, 12 F.3d 1318, 1321 (4th Cir. 1993).

             This        court   will      affirm    a     sentence       imposed      after

revocation of supervised release if it is within the prescribed

statutory range and not plainly unreasonable.                         United States v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                         While a district

court must consider the Chapter Seven policy statements, USSG

Ch.    7,   Pt.     B,     and   the     statutory       requirements        and    factors

applicable to revocation sentences under 18 U.S.C.A. §§ 3553(a),

3583(e) (West 2000 & Supp. 2010), the court ultimately has broad

discretion to revoke the previous sentence and impose a term of

imprisonment up to the statutory maximum.                          Crudup, 461 F.3d at

438-39.

             A      supervised           release      revocation            sentence      is

procedurally       reasonable       if     the    district    court       considered      the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the    18   U.S.C.A.       § 3553(a)       factors    that     it    is     permitted     to

consider     in    a     supervised      release     revocation        case.        See   18

                                              3
U.S.C.A. § 3583(e); Crudup, 461 F.3d at 440.                      Although the court

need not explain the reasons for imposing a revocation sentence

in as much detail as when it imposes an original sentence, it

“still   must      provide   a   statement       of     reasons    for   the    sentence

imposed.”       United States v. Thompson, 595 F.3d 544, 547 (4th

Cir. 2010) (internal quotation marks omitted).                           Additionally,

the court should address the defendant’s nonfrivolous reasons

for imposing a sentence different from the advisory sentencing

range.     See United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).     A revocation sentence is substantively reasonable if the

district     court     stated     a   proper       basis     for      concluding      the

defendant    should       receive     the       sentence    imposed,       up   to    the

statutory maximum.         Crudup, 461 F.3d at 440.               Only if a sentence

is found procedurally or substantively unreasonable will this

court      “then     decide      whether          the      sentence      is      plainly

unreasonable.”       Id. at 439 (emphasis omitted).

            We conclude the sentence was reasonable because there

were no procedural or substantive sentencing errors.                          Therefore,

the sentence was not plainly unreasonable.

            Accordingly, we affirm the district court’s judgment.

We   dispense      with   oral   argument        because    the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                            4